Case 7:20-cv-04718-VB-PED Document 27 Filed 09/18/20 Page 1 of 3

  
  
 
 

Hsp Sane

qt

| OCUMERT

 

VENDOR NO. 10001029424,

Defendant.

{
W ep RCERONIC
UNITED STATES DISTRICT COURT .
SOUTHERN DISTRICT OF NEW YORK
)
RAY PADULA HOLDINGS, LLC, ) C
) Civ. Action No. 7:20-cv-4718-V4B
Plaintiff, ) -“
7 AS To URBILITY ONLY
) DEFAULT JUDGMENT @RS6POSEDP
WALMART MARKETPLACE ) A
)
)
)
)

 

This matter comes before the Court upon the application of Plaintiff Ray Padula
Holdings, LLC (“RPH” or “Plaintiff’) for entry of a default judgment as to liability and a
permanent injunction, against the sole defendant Walmart Marketplace Vendor No.
10001029424 (“Defendant”).

It is hereby ORDERED, ADJUDGED AND DECREED as follows:

1, Judgment as to liability is granted to Plaintiff as to all claims asserted in the
Verified Complaint (Dkt. # 1).

2. Defendant, its officers, agents, servants, employees, successors and assigns and
all persons acting in concert with or under the direction of Defendant (regardless of whether
located in the United States or abroad), who receive actual notice of this Order, are permanently
enjoined and restrained from:

A) manufacturing, importing, exporting, advertising, marketing, promoting,
distributing, displaying, offering for sale, selling and/or otherwise dealing in products bearing the
RAY PADULA Trademarks (as defined in the Verified Complaint) and/or marks that are

confusingly similar thereto;
Case 7:20-cv-04718-VB-PED Document 27 Filed 09/18/20 Page 2 of 3
Case 7:20-cv-04718-VB Document 23 Filed 08/13/20 Page 2 of 3

B) counterfeiting the RAY PADULA Trademarks;

C) directly or indirectly infringing in any manner any the RAY PADULA
Trademarks;

D) using any false designation of origin or false description, or engaging in any
action which is likely to cause confusion, cause mistake and/or to deceive members of the trade
and/or the public as to the affiliation, connection or association with Plaintiff of any product
manufactured, imported, exported, advertised, marketed, promoted, distributed, displayed,
offered for sale or sold by Defendant, and/or as to the origin, sponsorship or approval of any
product manufactured, imported, exported, advertised, marketed, promoted, distributed,
displayed, offered for sale or sold by Defendant;

E) using the name, address, contact information, employee identification number, or
other identifier of Plaintiff or any other person or persons, without consent, for the purpose of
committing fraud or identity theft;

F) knowingly instructing, aiding or abetting any other person or business entity in
engaging in any of the activities referred to in the proceeding paragraphs.

3. An inquest shall be conducted to determine the amount of damages, attorneys’ fees
and costs to be awarded to Plaintiff. Plaintiff may conduct discovery with respect to Defendant,
Defendant’s officers and employees, and third parties having knowledge of relevant facts and

information and this Court retains jurisdiction over matters involving such discovery.
Case 7:20-cv-04718-VB-PED Document 27 Filed 09/18/20 Page 3 of 3
Case 7:20-cv-04718-VB Document 23 Filed 08/13/20 Page 3 of 3

4, Service by | [25 , 2020, of a copy of this Default Judgment by

delivery of PDF copies to the email address “reinaldodvaldesmorfa@aol.com,” per the Order of
the Court permitting alternative service (Dkt. # 15), shall be deemed good and sufficient service

thereof.

SO ORDERED this ( f fy of Se yitember ; 2020 at White Plains, New York.

» Wel

Honorable Vincent L. Briccetti
United States District Judge
